By the Court.
Insurance companies organized under the act of the general assembly of this state, passed April 11,1856 (S. & C. 360), and subject to the provisions of the acts amendatory thereof and supplementary thereto, passed April 13, 1865 (S. & S. 228), and May 7,1869 (66 Ohio L. 325), are bound, under the provisions of the act of April 5, 1859’ (S. & C. 1438), for the assessment and taxation of property, etc., to list, for taxation all notes for unpaid balances on stock subscriptions.
Whether stockholders in such companies may, under the provisions of section 2 of the tax law of 1859 (lb.), deduct the amount of such notes from their credits, we are not. called upon to determine.

Leave refused.